*/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statement submitted on 11/7/2022 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 and 30-36 are rejected under 35 U.S.C. 102(a2) as being anticipated by Aon, et al (US PG Publication 2019/0387028), hereafter Aon.	
		
Regarding claim 21, Aon teaches a method for establishing communication links with a user equipment (UE), the method comprising: 
receiving, at a communication system, a request for a first primary communication link, wherein the request for the first primary communication link includes a first identifier from a plurality of identifiers stored by the UE
([0011] The mobile device is associated with a plurality of identifiers. For example, the mobile device includes an embedded universal integrated circuit card (eUICC) that stores a plurality of IMSIs associated with the mobile device. Each IMSI may be associated with a respective mobile network
[0022] The mobile device includes, in the request, information identifying a private APN associated with the private PGW and information identifying the first identifier associated with the mobile device, and transmits the request to the base station included in mobile network 1
(Base station receives mobile device request that includes IMSI identifier to access private network/first link, the IMSI identifier being one of a plurality of identifiers the mobile device is associated with and stores for accessing the private network, the request for connection/link based on a first identifier)); 
authenticating the UE for a network based at least in part on the first identifier, wherein the first primary communication link is established based at least in part on the authenticating the UE for the network based at least in part on the first identifier
([0025] If the first identifier is associated with the subscription that allows the first identifier to use the private APN, the private PGW may determine that the mobile device is authorized to access the private network, and may grant the mobile device with access to the private network); 
terminating the first primary communication link
([0012] The private PGW denies the mobile device's request to access the private network 
(The mobile device link with the mobile network 1/private network is denied/terminated)); 
receiving, from the UE a request for a second primary communication link, wherein the request for the second primary communication link includes a second identifier from the plurality of identifiers stored by the UE
([0013] Device provides a mobile device with access to a private network associated with a first network while the mobile device is communicatively connected with a second mobile network.  The device receives, from the mobile device, a request to access the private network associated with the first mobile network. The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and receives, from the mobile device, a response to the security challenge
(Device receives request from the mobile device requesting a second link to make a second type of connection/link with the mobile network 1/private network when connected with the mobile network 2 that is based on a second identifier, the request including the second identifier)); and 
authenticating the UE for the network based at least in part on the second identifier, wherein the second primary communication link is established based at least in part on the authenticating the UE for the network based at least in part on the second identifier
([0013] The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and may receive, from the mobile device, a response to the security challenge.  The device provides, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network
(The mobile device is authenticated by the device, based on the second identifier, based on which the mobile device is connected with the mobile network 1/private network based on the second identifier, while connected with the mobile network 2)).

Regarding claim 22, Aon teaches the method of claim 21, 
wherein each identifier of the plurality of identifiers corresponds to a different International Mobile Subscriber Identity (IMSI)
([0011] The mobile device is associated with a plurality of identifiers. For example, the mobile device includes an embedded universal integrated circuit card (eUICC) that stores a plurality of IMSIs associated with the mobile device. Each IMSI may be associated with a respective mobile network).

Regarding claim 23, Aon teaches the method of claim 21, 
wherein the first and second primary communication links enable communications between the UE and other UE accessible via the network
([0013] The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and may receive, from the mobile device, a response to the security challenge.  The device provides, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network
([0014] Implementation 100 includes a mobile device and a plurality of networks, such as a public network, a private network, a mobile network exchange, mobile network 1, mobile network 2, and/or the like
[0015] The mobile device may include various types of mobile devices
[0025] If the first identifier is associated with the subscription that allows the first identifier to use the private APN, the private PGW may determine that the mobile device is authorized to access the private network, and may grant the mobile device with access to the private network
(The mobile device communication with other mobile devices via the first communication link with the mobile network 1/private network based on the first identifier and the second communication link with the mobile network 1/private network based on the second identifier)).

Regarding claim 24, Aon teaches the method of claim 21, 
wherein each identifier of the plurality of identifiers is generated by the UE
([0092] The PGW may receive, from the mobile device, a security credential associated with the mobile device that is generated based on an embedded universal integrated circuit card (eUICC) identifier associated with an eUICC on the mobile device, the first identifier, and/or the second identifier).

Regarding claim 25, Aon teaches the method of claim 21, 
wherein the method further comprises, actively terminating the first primary communication link with the communication system
([0012] The private PGW denies the mobile device's request to access the private network 
(The mobile device link with the mobile network 1/private network is denied/terminated)).

Regarding claim 26, Aon teaches the method of claim 25, 
further comprising communicating a request for the second primary communication link, wherein the actively terminating the first primary communication link occurs prior to the communicating the request for the second primary communication link
([0012] The private PGW denies the mobile device's request to access the private network 
[0013] Device provides a mobile device with access to a private network associated with a first network while the mobile device is communicatively connected with a second mobile network.  The device receives, from the mobile device, a request to access the private network associated with the first mobile network. The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and receives, from the mobile device, a response to the security challenge).

Regarding claim 27, Aon teaches the method of claim 21, 
wherein the first primary communication link is terminated based at least in part on a connection policy
([0012] The private PGW denies the mobile device's request to access the private network 
[0040] Based on determining that the mobile device is using an identifier associated with mobile network 2 (i.e., the second identifier), the private PGW accesses the subscription manager device to determine, based on information included in the subscription manager device, whether the mobile device is associated with an identifier that is associated with mobile network 1
(Communication link with the mobile network 1/private network is denied/terminated, based on subscription manager (subscription from which determination made as to whether network connection will be made = policy) information)).

Regarding claim 30, Aon teaches the method of claim 21, 
wherein the first and second primary communication links enable communications between the UE and other UE accessible via the network
([0013] The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and may receive, from the mobile device, a response to the security challenge.  The device provides, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network
([0014] Implementation 100 includes a mobile device and a plurality of networks, such as a public network, a private network, a mobile network exchange, mobile network 1, mobile network 2, and/or the like
[0015] The mobile device may include various types of mobile devices
[0025] If the first identifier is associated with the subscription that allows the first identifier to use the private APN, the private PGW may determine that the mobile device is authorized to access the private network, and may grant the mobile device with access to the private network
(The mobile device communication with other mobile devices via the first communication link with the mobile network 1/private network based on the first identifier and the second communication link with the mobile network 1/private network based on the second identifier)).

Regarding claim 31, Aon teaches the method of claim 21, 
wherein the first primary communication link communicatively couples the UE to the communication system, and wherein the second primary communication link communicatively couples the UE to the communication system
([0013] The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and may receive, from the mobile device, a response to the security challenge.  The device provides, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network
([0014] Implementation 100 includes a mobile device and a plurality of networks, such as a public network, a private network, a mobile network exchange, mobile network 1, mobile network 2, and/or the like
[0025] If the first identifier is associated with the subscription that allows the first identifier to use the private APN, the private PGW may determine that the mobile device is authorized to access the private network, and may grant the mobile device with access to the private network
(The mobile device is coupled to the first communication link with the mobile network 1/private network based on the first identifier and the second communication link with the mobile network 1/private network based on the second identifier)).

Regarding claim 32, Aon teaches the method of claim 21, 
wherein the communication system independently provides the network within a coverage area without communication to another communication system
([0001] The mobile device uses the mobile private network to transmit traffic to, and/or receive traffic from, the private network via the mobile network without the use of a public network
[0034]  Mobile device may switch from being communicatively connected with mobile network 1 to being communicatively connected with mobile network 2. For example, a user associated with the mobile device travels with the mobile device to a geographic location outside of a coverage area of mobile network 1, and into a coverage area of mobile network 2
(Private network provided to the mobile device – communication with other networks is limited or restricted = network independently provided to the mobile device, without providing communication with other network, where coverage area provided to mobile device at geographic location)).

Regarding claim 33, Aon teaches the method of claim 21, 
wherein the network is a mobile cellular network (MCN)
([0065] Device 300 corresponds to mobile device 205, base station 210, MME 215; SGW 220; PGW 225; subscription manager device 230; security device 235; HSS 240; AAA 245, and/or one or more devices included in network 250
[0069] Devices 300 include cellular network interface), and 
wherein the communication system comprises an MCN communication system that independently provides the MCN to a coverage area in which the UE is located
([0009] A mobile network may implement a mobile private network by including a private packet data network (PDN) gateway (PGW) in the mobile network. The private PGW may provide a mobile device communicatively connected with the mobile network with access to a private network, such as an enterprise network, and the like. The mobile network may assign a private access point name (APN) (e.g., enterprise.mobilenetwork) to the private PGW, and the mobile device may use the private APN to access the private network via the mobile network
[0034]  Mobile device may switch from being communicatively connected with mobile network 1 to being communicatively connected with mobile network 2. For example, a user associated with the mobile device travels with the mobile device to a geographic location outside of a coverage area of mobile network 1, and into a coverage area of mobile network 2
(Private network provided to the mobile device – communication with other networks is limited or restricted = network independently provided to the mobile device, where coverage area provided to mobile device at geographic location)).

Regarding claim 34, Aon teaches the method of claim 33, 
further comprising independently providing the MCN to a coverage area in which the UE is located
([0009] A mobile network may implement a mobile private network by including a private packet data network (PDN) gateway (PGW) in the mobile network. The private PGW may provide a mobile device communicatively connected with the mobile network with access to a private network, such as an enterprise network, and the like. The mobile network may assign a private access point name (APN) (e.g., enterprise.mobilenetwork) to the private PGW, and the mobile device may use the private APN to access the private network via the mobile network
[0034]  Mobile device may switch from being communicatively connected with mobile network 1 to being communicatively connected with mobile network 2. For example, a user associated with the mobile device travels with the mobile device to a geographic location outside of a coverage area of mobile network 1, and into a coverage area of mobile network 2
(Private network provided to the mobile device – communication with other networks is limited or restricted = network independently provided to the mobile device)).

Regarding claim 35, Aon teaches the method of claim 21,
wherein the communication system comprises a first MCN communication system and a second MCN communication system
([0049] Environment 200 in which systems and/or methods, described herein, are implemented, include network 250. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections
[0065] Device 300 corresponds to mobile device 205, base station 210, MME 215; SGW 220; PGW 225; subscription manager device 230; security device 235; HSS 240; AAA 245, and/or one or more devices included in network 250
[0069] Devices 300 include cellular network interface), 
wherein the first primary communication link communicatively couples the UE to the first MCN communication system, and wherein the second primary communication link communicatively couples the UE to the second MCN communication system
([0013] The device may transmit, based on determining that the mobile device is assigned to the second identifier, a security challenge to the mobile device, and may receive, from the mobile device, a response to the security challenge.  The device provides, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network
([0014] Implementation 100 includes a mobile device and a plurality of networks, such as a public network, a private network, a mobile network exchange, mobile network 1, mobile network 2, and/or the like
[0025] If the first identifier is associated with the subscription that allows the first identifier to use the private APN, the private PGW may determine that the mobile device is authorized to access the private network, and may grant the mobile device with access to the private network
(The mobile device is coupled to the first communication link with the mobile network 1/private network based on the first identifier and the second communication link with the mobile network 1/private network based on the second identifier)).

Regarding claim 36, Aon teaches the method of claim 21, 
further comprising communicating a request for a secondary communication link with the communication system
([0014] The mobile device uses the second identifier when communicatively connected with mobile network 2
[0016] When the mobile device switches over to being communicatively connected with mobile network 2, the eUICC activates an ISD-P storing the second identifier associated with mobile network 2, such that the mobile device uses the second identifier when communicatively connected with mobile network 2
(The mobile device requests connection in similar manner with mobile network 2, using second identifier)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aon, in view of Cao, et al (US PG Publication 2018/0332513), hereafter Cao.

Regarding claim 28, Aon teaches the method of claim 27.
Aon does not teach 
wherein the connection policy indicates to terminate an existing communication link based at least in part on a number of communications over a communication link.
In the same field of endeavor, Cao teaches the limitations not taught by Aon, including
wherein the connection policy indicates to terminate an existing communication link based at least in part on a number of communications over a communication link
([0036] Based on a policy, when a neighbor cell becomes better than a serving cell,  a handover caused, based on various factors, such as overload conditions
 (Based on policy, the serving/current communication link is handed over and thus terminated, based on serving/current network overload of serving/current communication link (overload = number of communications over network link = too many)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aon, which includes a mobile device connecting with different network communication links, to include Cao’s teaching of a mobile device connecting with different network communication links, based on a policy indicating to handover from/terminate current connection, based on an overload condition at an existing network communication link, for the benefit of reducing load on the serving network communication link (see [0036)).

Regarding claim 29, Aon teaches the method of claim 27.
Aon does not teach
wherein the connection policy indicates a time-based schedule in combination with a connectivity threshold.
In the same field of endeavor, Cao teaches the limitations not taught by Aon, including
wherein the connection policy indicates a time-based schedule in combination with a connectivity threshold
([0036] Based on a policy, when a neighbor cell becomes better than a serving cell,  a handover caused 
[0044] When performing a handover, to reduce ping-pong situations, the target base station may consider the last handover time and the last served PCI for the incoming UE, and if the handover from the same PCI was less than a given number of seconds prior (e.g., 2 seconds), and/or a number of handovers from the same PCI has exceeded a threshold, the target base station may change the cell individual offset parameter, delay handover reporting, may delay execution of handover for this UE by a given number of milliseconds, or perform other steps to reduce the likelihood that the handover will successfully complete
(handover time offset changed, so handover scheduled, accordingly, in combination with number of handovers (connections) exceeding a threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aon, which includes a mobile device connecting with different network communication links, to include Cao’s teaching of a mobile device connecting with different network communication links, based on a policy, including scheduling handover time/offset, based on a threshold, for the benefit of reducing load on the serving network communication link (see [0036)).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Aon, in view of Pollak (US PG Publication 2010/0030907).

Regarding claim 37, Aon teaches the method of claim 36.
Aon does not teach 
wherein the request for the secondary communication link with the communication system is based at least in part on a broadcast signal received from the communication system.
In the same field of endeavor, Cao teaches the limitations not taught by Aon, including
wherein the request for the secondary communication link with the communication system is based at least in part on a broadcast signal received from the communication system
([0026] The terminal of the mobile subscriber MS performs detection of the second communication access network N2 via e.g. broadcast channel, then sends handover decision request to policy server via the first communication access network N1, then reception of handover decision response via the first communication access network N1 and then handover execution by the terminal of the mobile subscriber MS
(The mobile device requests to establish communication/link with different/second network communication link (second communication access network N2), based on a receiving communication over broadcast channel)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aon, which includes a mobile device connecting with different network communication links, to include Cao’s teaching of a mobile device connecting with different network communication links, based on a policy indicating to handover from/terminate current connection, based on an overload condition at an existing network communication link, for the benefit of negotiating, and not rigidly stipulated in advance, service parameters, which describe the attributes of the communication access networks, between two communication access networks (see [0010)).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aon, in view of Yu, et al (US PG Publication 2016/0094999), hereafter Yu.
Regarding claim 38, Aon teaches the method of claim 36.
Aon does not teach
wherein a second secondary communication link is established based at least in part on a Random Access (RACH) procedure.
In the same field of endeavor, Yu teaches the limitations not taught by Aon, including
wherein a second secondary communication link is established based at least in part on a Random Access (RACH) procedure
([0165] -  The establishment of the communication connection to the communication element of the other (second) communication network is based on UE specific context information that comprises reserved RACH preambles or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aon, which includes a mobile device connecting with different network communication links, to include Yu’s teaching of a mobile device connecting with a secondary link, using a RACH procedure, for the benefit of allowing the second communication network to reduce a communication load (see [0165)).

Regarding claim 39, Aon, in view of Yu, teaches the method of claim 38.
Yu teaches
wherein the second secondary communication link enables communications between the UE and the communication system
([0165] A processing for establishing a communication connection to a communication element (e.g. UE) of another (i.e. the second) communication network is conducted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aon, in view of Yu, which includes a mobile device connecting with different network communication links, to include Yu’s teaching of a mobile device connecting with a secondary link, using a RACH procedure, for the benefit of allowing the second communication network to reduce a communication load (see [0165)).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Aon, in view of Yu, and further in view of Knapp (US PG Publication 2019/0320358).
Regarding claim 40, Regarding claim 40, Aon, in view of Yu, teaches the method of claim 38.
Aon, in view of Yu, does not teach
wherein the second secondary communication link does not enable communications between the UE and other UE accessible via the network.
In the same field of endeavor, Knapp teaches the limitations not taught by Aon, in view of Yu, including
wherein the second secondary communication link does not enable communications between the UE and other UE accessible via the network
([0041] — Users operating a UE that are able to operate in different wireless communication networks disable the use of the sparse wireless communication networks if the benefits of enhanced mobile broadband (eMBB) are not broadly and efficiently enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aon, in view of Yu, which includes a mobile device connecting with different network communication links, to include Knapp’s teaching of permitting access to only a particular provider for the benefit of disabling sparse wireless networks if the benefits of a particular service are not broadly and efficiently enabled (see [0041]).


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Logan, et al (US PG Publication 2019/0045517), hereafter Logan, teaches a mobile device using a policy to prevent network connections, based on number of users on the network.
Stern, et al (US PG Publication 2020/0092515), hereafter Stern teaches a wireless media device that connects with different networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641